DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                            ELIZA WATTIEZ,
                               Appellant,

                                    v.

                          STATE OF FLORIDA,
                               Appellee.

                             No. 4D21-1146

                              [May 4, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Scott    Suskauer,      Judge;   L.T.    Case     No.
502019CF009580AXXXMB.

  Carey Haughwout, Public Defender, and Gary Lee Caldwell, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Rachael Kaiman,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Appellant Eliza Wattiez appeals the trial court’s conviction and
sentence for driving while under the influence of alcohol or chemical
substances. This was her third offense within ten years. She raises three
issues on appeal, but we write only to address one: whether the trial court
erred in denying appellant’s request to speak at sentencing. On this issue,
we find no error and affirm.

   Appellant was found guilty of felony DUI following a jury trial. Both
sides presented their arguments at the sentencing hearing, although
appellant did not request the right to allocute at any time during her
counsel’s presentation.     After both sides finished presenting their
arguments, the trial judge began to orally pronounce his sentence. While
the judge was speaking, appellant herself then asked for permission to
address the court. The judge denied her request and continued with
appellant’s sentencing.
  “We have de novo review of a trial court’s compliance with the
guarantees of due process.” Hill v. State, 246 So. 3d 392, 394 (Fla. 4th
DCA 2018) (quoting Flegal v. Guardianship of Swistock, 169 So. 3d 278,
281 (Fla. 4th DCA 2015)).

   At the outset, we note that appellant did not make a contemporaneous
objection to the trial court’s rejection of her request to allocute before
pronouncing the sentence. In cases where a defendant raised no objection
below, we limit our review to those errors that are “basic to the judicial
decision under review and equivalent to a denial of due process.” Jackson
v. State, 983 So. 2d 562, 575 (Fla. 2008) (quoting Hopkins v. State, 632
So. 2d 1372, 1374 (Fla. 1994)). However, if a defendant, or their counsel,
makes it clear that they intend to offer an unsworn statement to the court,
no specific objection is required, and the issue is properly preserved for
appellate review. Jean-Baptiste v. State, 155 So. 3d 1237, 1240 (Fla. 4th
DCA 2015); see Jackson, 983 So. 2d at 578.

   Florida Rule of Criminal Procedure 3.720(b) states, “The court shall
entertain submissions and evidence by the parties that are relevant to the
sentence.” Florida courts have held that criminal defendants may make
an unsworn statement to the judge. See Dean v. State, 60 So. 3d 532 (Fla.
1st DCA 2011); Jean-Baptiste, 155 So. 3d at 1242. However, such a
statement must be made “prior to sentencing.” Jean-Baptiste, 155 So. 3d
at 1242 (emphasis added).

    Appellant cites Hill for her claim that the trial court erred in denying
her right to allocute. However, her reliance on that case is misplaced. In
Hill, we reversed the defendant’s sentence because the trial court did not
allow him, as a pro se defendant, any opportunity to speak or present
evidence before his sentencing. Hill, 246 So. 3d at 396–97.

    In contrast to Hill, appellant was afforded an opportunity to present
evidence and give any statement she wished before sentencing. In fact,
the record shows her counsel presented a lengthy argument to the court
before the trial judge began his pronouncement. Only after both sides had
finished with their arguments, and while the judge was explaining his
decision, did appellant request to speak. Although we have held that
criminal defendants have the right to make a statement at sentencing,
such a request must be made prior to sentencing and not for the first time
during the trial court’s pronouncement. See id. at 396.

   Therefore, we find the trial court did not err in denying appellant’s
request to speak and that denying her the right to allocute under these
circumstances did not deprive her of due process. See id. at 396–97; Jean-

                                     2
Baptiste, 155 So. 3d at 1242. We affirm on this issue, as well as on all
other issues raised by appellant.

  Affirmed.

WARNER, LEVINE and KLINGENSMITH, JJ., concur.

                          *        *        *

  Not final until disposition of timely filed motion for rehearing.




                                   3